Citation Nr: 0913248	
Decision Date: 04/09/09    Archive Date: 04/21/09

DOCKET NO.  07-24 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a disability 
manifested by neck pain.

3.  Entitlement to service connection for a left shoulder 
disability.

3.  Entitlement to service connection for residuals of a 
right ankle injury. 

4.  Entitlement to service connection for residuals of a left 
ankle injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D. R. 
ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to 
February 1981 and from November 1982 to November 2000.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from an August 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that in pertinent part denied service connection 
for PTSD.  This appeal also comes from a June 2008 rating 
decision that in pertinent part denied service connection for 
a left shoulder disability, a neck disability, residuals of a 
right ankle injury, and residuals of a left ankle injury.  

During a March 2009 videoconference hearing before the 
undersigned Veterans Law Judge, the Veteran withdrew appeals 
for service connection for hemorrhoids, a low back 
disability, a left leg disability, and a right knee 
disability.  

Service connection for a neck disability, a left shoulder 
disability and for residuals of right and left ankle injuries 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the agency of original jurisdiction (AOJ) via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran did not engage in combat during active 
military service.  

2.  Competent medical evidence reflects a diagnosis of PTSD 
related to active military service.  


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.159, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a), VA 
has a duty to notify and assist the claimant in the 
development of the claim.  In this case, the Board is 
granting the Veteran's claim seeking entitlement to service 
connection for PTSD.  This is the only issue addressed in 
this decision.  Accordingly, the duty to notify and the duty 
to assist regarding this issue need not be discussed.  

Service Connection for PTSD

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131; 
38 C.F.R. § 3.303(a).  

Service connection requires competent evidence showing: (1) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; (2) 
medical evidence of current disability; and (3) medical 
evidence of a causal relationship between the present 
disability and the disease or injury incurred or aggravated 
during service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) 
aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In Caluza, the Court also stressed that § 3.102 states, "The 
reasonable doubt doctrine is also applicable even in the 
absence of official records, particularly if the basic 
incident arose under combat, or similarly stressful 
conditions [emphasis added], and is consistent with the 
probable results of such known hardships."  Caluza, 7 Vet. 
App. at 509.  

Each disabling condition shown by service treatment records, 
or for which the veteran seeks service connection, must be 
considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).

"Direct" service connection may be granted for any disease 
not diagnosed initially until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

According to 38 U.S.C.A. § 1154(a), the Secretary must 
consider the places, types, and circumstances of the 
veteran's service, his unit's history, his service treatment 
records, and all pertinent lay and medical evidence in the 
case.  More favorable consideration is afforded combat 
veterans under 38 U.S.C.A. § 1154(b), but, because the 
veteran was not in combat, he will not be afforded this 
consideration.  

With respect to evidence of combat, the Veteran has not 
received a service decoration that conclusively establishes 
participation in combat, such as the Purple Heart Medal or 
the Silver Star.  His DD Form 214 does reflect, however, that 
he received the Joint Service Achievement Medal (JSAM) with 1 
device.  Research performed at the Board reflects that the 
JSAM is not a combat decoration.  The DD Form 214 further 
reflects that although he served during a period of war, he 
served as a radio and equipment maintenance technician in the 
Air Force, which is not evidence of combat.  

In addition to the above-stated service connection 
requirements, service connection for PTSD also requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § Sec. 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy, and the 
claimed stressor is related to that combat, his lay 
testimony-alone-may establish the occurrence of the claimed 
in-service stressor in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of his service.  38 C.F.R. § 3.304(f); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Official service treatment records do not reflect a relevant 
complaint or treatment for a mental disorder.  The Veteran 
was seen for sleep disturbance, but this began prior to 
serving in Kosovo.  The official personnel file contains a 
citation to accompany the JSAM.  The citation reflects that 
the Veteran deployed with the Kosovo Diplomatic Observer 
Mission from July to October 1998 to observe and report on 
the security situation in Kosovo, including the welfare of 
the refugees in order to demonstrate international concern 
for the Albanian community.  

The Veteran requested service connection for PTSD in January 
2004.  He reported that the disability began on October 23, 
1998.  

A July 2003 VA outpatient treatment report reflects that the 
Veteran had related that in the summer of 1998, while serving 
in Kosovo, he saw numerous wounded and dead people during a 
three to four month period.  The diagnosis was PTSD.

In an undated letter to the RO, the Veteran reported that 
from August to October 1998, he served with the KDOM (Kosovo 
Diplomatic Observer Mission) at Pristina, Kosovo, Former 
Republic of Yugoslavia.  He reported that he did receive 
medical treatment for stress at that time.  He named his 
treating physician for that in-service medical treatment and 
he also named a service comrade who served with the KDOM with 
him.  He reported that at night Serbian forces would 
intimidate his group by firing AK-47s near their hotel.  He 
reportedly observed destroyed villages and war-dead.  He 
reported stressful encounters with armed, hostile-acting 
militia forces.  

The Veteran's spouse reported that the Veteran's personality 
was changed by his assignment to Kosovo.  

In a December 2003 letter, A. M., a service comrade, reported 
having served with the Veteran during the August to October 
1998 Kosovo mission.  A.M. verified that while serving there, 
the Veteran was exposed to civil war, land mines, artillery, 
small arms fire, and atrocities against civilians.  

In January 2005, the U.S. Army and Joint Services Records 
Research Center (JSRRC) (formerly U.S. Armed Services Center 
for Unit Records Research (CURR)) reported that the Veteran's 
specific stressors were unable to be documented, but they did 
locate an official citation reflecting that the Veteran 
received the JSAM for serving with the Kosovo mission from 
July 10 through October 17, 1998.  

The Veteran underwent a private psychological evaluation in 
February 2006.  The Veteran related his previously-reported 
stressors.  The Axis I diagnoses were PTSD, Acute, Chronic, 
Complex; and, major depressive disorder.  In January 2007, 
the private psychologist clarified that PTSD was caused by 
trauma in the military.  

In March 2009, the Veteran testified before the undersigned 
Veterans Law Judge that he and other military people were 
chosen to go to Kosovo based on their skills.  His skill was 
in radio communications.  He testified that he went on 
patrols with KDOM at various times.  

A diagnosis of PTSD related to active military service has 
been offered in this case.  Although official channels have 
verified only that the Veteran did serve meritoriously in 
Kosovo during the time that he claimed he served there, the 
Veteran's service comrade has offered credible evidence that 
the stressful incidents in question did occur as reported and 
that the Veteran was indeed involved in these. 

In Pentecost v. Principi, 16 Vet. App. 124, 129 (2002), the 
Veteran was unable to prove his presence at the stressful 
incident.  The Court pointed out that corroboration of every 
detail of a stressor under such circumstances, such as the 
veteran's own personal involvement, is not necessary.  Also 
see Suozzi v. Brown, 10 Vet. App. 307 (1997).  

The present case is similar to Pentecost.  A service comrade 
supplied independent evidence of stressful events that 
occurred in Kosovo.  Official records reflect that the 
Veteran was stationed in Kosovo at the time.  He need not 
prove his own personal involvement in order to verify the 
stressor.  The Board finds, therefore, that a diagnosis of 
PTSD based on a verified non-combat stressor has been 
offered.  

After considering all the evidence of record, including the 
testimony, the Board finds that the evidence favors the 
claim.  Service connection for PTSD must therefore be 
granted.  


ORDER

Service connection for PTSD is granted.



REMAND

Acquired Neck and Left Shoulder Disabilities

The service treatment records document several complaints 
related to neck symptomatology.  These complaints include 
three November 1997 reports of neck and left shoulder pains 
for six weeks (one mentions a disk disorder), a December 1997 
report that notes physical therapy, an April 1998 report that 
calls attention to lordosis of the neck, and a June 2000 
appointment for neck pain.  There is no retirement physical 
examination report of record.  Thus, the condition of the 
neck at discharge from active service cannot be ascertained.  
The Veteran has noted a continuation of symptoms since active 
service.  

In a February 2006 report, private physician R. Berkman, 
M.D., noted a two-year history of numbness and tingling, 
preceded by neck complaints since the early 1990s.  Dr. 
Berkman mentioned that a magnetic resonance imaging study 
showed C5-6 and C6-7 disc bulges.  Cervical radiculopathy to 
either upper extremity and carpal tunnel syndrome were 
suspected.  The diagnosis was cervical spondylosis.  In 
October 2007, Dr. Berkman further reported that it is 
reasonable to assume that the Veteran had ruptured a neck 
disc during active service.  Dr. Berman concluded: 
 
      It is more likely than not, given the absence 
of symptoms prior to his military service, given 
the development of symptoms during his service, and 
the persistence of symptoms after that, the problem 
for which he is currently complaining is in fact 
due to some injury that occurred during his 
military stay.  I hope this clarifies the 
situation.

While Dr. Berkman has provided a persuasive nexus opinion, 
the diagnosis or diagnoses concerning the neck and/or left 
shoulder remain unclear.  VA's duty to assist includes 
providing a medical examination or obtaining a medical 
opinion where such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(b); 
McLendon v. Nicholson, 20 Vet. App. 79, 81( 2006).





Residuals of Right and Left Ankle Injuries

In September 2006, the Veteran requested service connection 
for residuals of right and left ankle injuries.  In October 
2006, he reported that during active service, injuries to 
both ankles had occurred at various times.  He reported 
increased bilateral ankle pain.  He was concerned about 
susceptibility to further ankle injury.  

In October 2006, the Veteran listed relevant entries taken 
from his service treatment records.  He noted that an April 
13, 1978, service treatment record shows left ankle injury 
with X-ray and an impression of sprain with crutches issued.  
An April 14, 1978, service treatment record  shows a very 
painful left ankle with edema.  The assessment was sprain.  
On April 17, a short leg walking cast was applied for 
continued swelling with spreading discoloration.  A May 12, 
1978, service treatment record notes a severely sprained left 
ankle.  An August 1996 service treatment record notes lower 
left leg pain, swelling, redness, tenderness, and superficial 
venal thrombosis.  There is no service treatment record 
specific to the right ankle nor is there a separation 
examination report of record.  

A May 2007 VA foot disorders compensation examination report 
reflects normal, painless left ankle range of motion, but 
painful motion of the right ankle.  Foot X-rays showed 
metatarsal phalangeal joint arthritis but apparently do not 
depict the ankle joints.  

The Veteran has not been offered an examination to determine 
the nature and etiology of his bilateral ankle complaints.  
VA's duty to assist includes providing a medical examination 
or obtaining a medical opinion where such is necessary to 
make a decision on the claim.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make arrangements with 
the appropriate VA medical facility for 
the Veteran to be afforded an orthopedic 
examination by an appropriate specialist.  
The claims file should be made available 
to the physician for review of the 
pertinent evidence.  All indicated tests 
and studies should be undertaken.  The 
physician should elicit a complete 
history of relevant symptoms from the 
Veteran and answer the following:

I.  What is the diagnosis or 
diagnoses relative to the cervical 
spine?

II.  What is the diagnosis or 
diagnoses relative to the left 
shoulder?

III.  What is the diagnosis or 
diagnoses relative to the right 
ankle?

IV.  What is the diagnosis or 
diagnoses relative to the left 
ankle?

V.  For each diagnosis offered, is 
it at least as likely as not (50 
percent or greater probability) that 
this disability had its onset in 
service?  

VI.  If, and only if, arthritis of 
the neck, left shoulder, or either 
ankle joint is found and it is 
further concluded that this did not 
have its onset during active 
service, then, is it at least as 
likely as not that arthritis began 
within a year of separation from 
active service?  

VII.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

2.  After the development requested above 
has been completed to the extent 
possible, the AOJ should readjudicate the 
service connection claims.  If any 
benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  No action by 
the Veteran is required until he receives further notice; 
however, the Veteran is advised that failure to report for 
examination, without good cause, may have adverse 
consequences on his claims.  38 C.F.R. § 3.655 (2008).  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


